Exhibit 10.48



MULTIFAMILY NOTE

US $12,550,000.00

As of October 29, 2004

FOR

VALUE RECEIVED, the undersigned ("Borrower") jointly and severally (if more than
one) promises to pay to the order of PRUDENTIAL MULTIFAMILY MORTGAGE, INC., a
Delaware corporation, the principal sum of TWELVE MILLION FIVE HUNDRED FIFTY
THOUSAND AND 00/100 DOLLARS (US $12,550,000.00), with interest accruing on the
unpaid principal balance from the date of disbursement until fully paid at the
annual rate of Five and 49/100 percent (5.49%).





1. Defined Terms.

As used in this Note, (i) the term "Lender" means the holder of this Note, (ii)
the term "Indebtedness" means the principal of, interest on, or any other
amounts due at any time under, this Note, the Security Instrument or any other
Loan Document, including prepayment premiums, late charges, default interest,
and advances to protect the security of the Security Instrument under Section 12
of the Security Instrument, (iii) a "Business Day" means any day other than a
Saturday, Sunday or any other day on which Lender is not open for business.
Event of Default, Key Principal and other capitalized terms used but not defined
in this Note shall have the meanings given to such terms in the Security
Instrument (as defined in Paragraph 5).





2. Address for Payment.

All payments due under this Note shall be payable at c/o Prudential Asset
Resources, 2200 Ross Avenue, Suite 4900 E, Dallas, Texas 75201, Attn: Asset
Management Department, or such other place as may be designated by written
notice to Borrower from or on behalf of Lender.





3. Payment of Principal and Interest. Principal and interest shall be paid as
follows:



(a) Unless disbursement of principal is made by Lender to Borrower on the first
day of the month, interest for the period beginning on the date of disbursement
and ending on and including the last day of the month in which such disbursement
is made shall be payable simultaneously with the execution of this Note.



(b) Interest under this Note shall be computed on the basis of (check one only):



[ ] a 360-day year consisting of twelve 30-day months.



[x] a 360-day year. The amount of each monthly payment made by Borrower pursuant
to Paragraph 3(c) below that is allocated to interest will be based on the
actual number of calendar days during such month and shall be calculated by
multiplying the unpaid principal balance of this Note by the per annum interest
rate, dividing the product by 360 and multiplying the quotient by the actual
number of days elapsed during the month. Borrower understands that the amount
allocated to interest for each month will vary depending on the actual number of
calendar days during such month.



(c) Consecutive monthly installments of principal and interest, each in the
amount of
_____________________________________________________________________________Dollars
(US $________________________), shall be payable on the first day of each month
beginning on ____________________________________________,
________________________________, until the entire unpaid principal balance
evidenced by this Note is fully paid. Any accrued interest remaining past due
for 30 days or more shall be added to and become part of the unpaid principal
balance and shall bear interest at the rate or rates specified in this Note, and
any reference below to "accrued interest" shall refer to accrued interest which
has not become part of the unpaid principal balance, Any remaining principal and
interest shall be due and payable on __________________________________ or on
any earlier date on which the unpaid principal balance of this Note becomes due
and payable, by acceleration or otherwise (the "Maturity Date"). The unpaid
principal ba1ance shall continue to bear interest after the Maturity Date at the
Default Rate set forth in this Note until and including the date on which it is
paid in full.



(d) Any regularly scheduled monthly installment of principal and interest that
is received by Lender before the date it is due shall be deemed to have been
received on the due date solely for the purpose of calculating interest due.



4. Application of Payments. If at any time Lender receives, from Borrower or
otherwise, any amount applicable to the Indebtedness which is less than all
amounts due and payable at such time, Lender may apply that.payment to amounts
then due and payable in any manner and in any order determined by Lender, in
Lender's discretion. Borrower agrees that neither Lender's acceptance of a
payment from Borrower in an amount that is less than all amounts then due and
payable nor Lender's application of such payment shall constitute or be deemed
to constitute either a waiver of the unpaid amounts or an accord and
satisfaction.



5. Security. The Indebtedness is secured, among other things, by a multifamily
mortgage, deed to secure debt or deed of trust dated as of the date of this Note
(the "Security Instrument"), and reference is made to the Security Instrument
for other rights of Lender concerning the collateral for the Indebtedness.



6. Acceleration. If an Event of Default has occurred and is continuing, the
entire unpaid principal balance, any accrued interest, the prepayment premium
payable under Paragraph 10, if any, and all other amounts payable under this
Note and any other Loan Document shall at once become due and payable, at the
option of Lender, without any prior notice to Borrower. Lender may exercise this
option to accelerate regardless of any prior forbearance.



7. Late Charge. If any monthly installment due hereunder is not received by
Lender on or before the 10th day of each month or if any other amount payable
under this Note or under the Security Instrument or any other Loan Document is
not received by Lender within 10 days after the date such amount is due,
counting from and including the date such amount is due, Borrower shall pay to
Lender, immediately and without demand by Lender, a late charge equal to 5
percent of such monthly installment or other amount due. Borrower acknowledges
that its failure to make timely payments will cause Lender to incur additional
expenses in servicing and processing the loan evidenced by this Note (the
"Loan"), and that it is extremely difficult and impractical to determine those
additional expenses. Borrower agrees that the late charge payable pursuant to
this Paragraph represents a fair and reasonable estimate, taking into account
all circumstances existing on the date of this Note, of the additional expenses
Lender will incur by reason of such late payment. The late charge is payable in
addition to, and not in lieu of., any interest payable at the Default Rate
pursuant to Paragraph 8.



8. Default Rate.

So long as any monthly installment or any other payment due under this Note
remains past due for 30 days or more, interest under this Note shall accrue on
the unpaid principal balance from the earlier of the due date of the first
unpaid monthly installment or other payment due, as applicable, at a rate (the
"Default Rate") equal to the lesser of 4 percentage points above the rate stated
in the first paragraph of this Note or the maximum interest rate which may be
collected from Borrower under applicable law. If the unpaid principal balance
and all accrued interest are not paid in full on the Maturity Date, the unpaid
principal balance and all accrued interest shall bear interest from the Maturity
Date at the Default Rate. Borrower also acknowledges that its failure to make
timely payments will cause Lender to incur additional expenses in servicing and
processing the Loan, that, during the time that any monthly installment or
payment under this Note is delinquent for more than 30 days, Lender will incur
additional costs and expenses arising from its loss of the use of the money due
and from the adverse impact on Lender's ability to meet its other obligations
and to take advantage of other investment opportunities, and that it is
extremely difficult and impractical to determine those additional costs and
expenses. Borrower also acknowledges that, during the time that any monthly
installment or other payment due under this Note is delinquent for more than 30
days, Lender's risk of nonpayment of this Note will be materially increased and
Lender is entitled to be compensated for such increased risk. Borrower agrees
that the increase in the rate of interest payable under this Note to the Default
Rate represents a fair and reasonable estimate, taking into account all
circumstances existing on the date of this Note, of the additional costs and
expenses Lender will incur by reason of the Borrower's delinquent payment and
the additional compensation Lender is entitled to receive for the increased
risks of nonpayment associated with a delinquent loan.





9. Limits on Personal Liability.



(a) Except as otherwise provided in this Paragraph 9, Borrower shall have no
personal liability under this Note, the Security Instrument or any other Loan
Document for the repayment of the Indebtedness or for the performance of any
other obligations of Borrower under the Loan Documents, and Lender's only
recourse for the satisfaction of the Indebtedness and the performance of such
obligations shall be Lender's exercise of its rights and remedies with respect
to the Mortgaged Property and any other collateral held by Lender as security
for the Indebtedness. This limitation on Borrower's liability shall not limit or
impair Lender's enforcement of its rights against any guarantor of the
Indebtedness or any guarantor of any obligations of Borrower.



(b) Borrower shall be personally liable to Lender for the repayment of a portion
of the Indebtedness equal to any loss or damage suffered by Lender as a result
of (1) failure of Borrower to pay to Lender upon demand after an Event of
Default, all Rents to which Lender is entitled under Section 3(a) of the
Security Instrument and the amount of all security deposits collected by
Borrower from tenants then in residence; (2) failure of Borrower to apply all
insurance proceeds and condemnation proceeds as required by the Security
Instrument; (3) failure of Borrower to comply with Section 14(d) or (e) of the
Security Instrument relating to the delivery of books and records, statements,
schedules and reports; (4) fraud or written material misrepresentation by
Borrower, Key Principal or any officer, director, partner, member or employee of
Borrower in connection with the application for or creation of the Indebtedness
or any request for any action or consent by Lender; or (5) failure to apply
Rents, first, to the payment of reasonable operating expenses (other than
Property management fees that are not currently payable pursuant to the terms of
an Assignment of Management Agreement or any other agreement with Lender
executed in connection with the Loan) and then to amounts ("Debt Service
Amounts") payable under this Note, the Security Instrument or any other Loan
Document (except that Borrower will not be personally liable (i) to the extent
that Borrower lacks the legal right to direct the disbursement of such sums
because of a bankruptcy, receivership or similar judicial proceeding, or (ii)
with respect to Rents that are distributed in any calendar year if Borrower has
paid all operating expenses and Debt Service Amounts for that calendar year).



(c) Borrower shall become personally liable to Lender for the repayment of all
of the Indebtedness upon the occurrence of any of the following Events of
Default: (1) Borrower's acquisition of any property or operation of any business
not permitted by Section 33 of the Security Instrument; or (2) a Transfer that
is an Event of Default under Section 21 of the Security Instrument.



(d) To the extent that Borrower has personal liability under this Paragraph 9,
Lender may exercise its rights against Borrower personally without regard to
whether Lender has exercised any rights against the Mortgaged Property or any
other security, or pursued any rights against any guarantor, or pursued any
other rights available to Lender under this Note, the Security Instrument, any
other Loan Document or applicable law. For purposes of this Paragraph 9, the
term "Mortgaged Property" shall not include any funds that (1) have been applied
by Borrower as required or permitted by the Security Instrument prior to the
occurrence of an Event of Default, or (2) Borrower was unable to apply as
required or permitted by the Security Instrument because of a bankruptcy,
receivership, or similar judicial proceeding.



10. Voluntary and Involuntary Prepayments.



(a) A prepayment premium shall be payable in connection with any prepayment made
under this Note as provided below:



(1) Borrower may voluntarily prepay all (but not less than all) of the unpaid
principal balance of this Note only on the last calendar day of a calendar month
and only if Borrower has complied with all of the following:



(i) Borrower must give Lender at least 30 days, but not more than 60 days, prior
written notice of its intention to make such prepayment (the "Prepayment
Notice").



(ii) The Prepayment Notice shall be addressed to Lender and shall include, at a
minimum, the date upon which Borrower intends to make the prepayment (the
"Intended Prepayment Date"). Borrower acknowledges that the Lender is not
required to accept any voluntary prepayment of this Note on any day other than
the last calendar day of a calendar month. If the last calendar day of a
calendar month is not a Business Day, then the Borrower must make the payment on
the Business Day immediately preceding the last calendar day of a calendar
month. For all purposes, including the accrual of interest and the calculation
of the prepayment premium, any prepayment received by Lender on any day other
than the last calendar day of a calendar month shall be deemed to have been
received on the last calendar day of the month in which such prepayment occurs.



(iii) Any prepayment shall be made by paying (A) the amount of principal being
prepaid, (B) all accrued interest, (C) all other sums due Lender at the time of
such prepayment, and (D) the prepayment premium calculated pursuant to Schedule
A.



(iv) If, for any reason, Borrower fails to prepay this Note within five (5)
Business Days after the Intended Prepayment Date, then Lender shall have the
right, but not the obligation, to recalculate the prepayment premium based upon
the Yield Rate as reported in The Wall Street Journal on the twenty-fifth
Business Day preceding the delayed Intended Prepayment Date and to make such
calculation as described in Schedule A attached hereto. Notwithstanding the
foregoing, if the delayed prepayment occurs in a month other than the month
stated in the original Prepayment Notice, then Lender shall (a) have the right,
but not the obligation, to recalculate the prepayment premium based upon the
Yield Rate as reported in The Wall Street Journal on the twenty-fifth Business
Day preceding the delayed Intended Prepayment Date and to make such calculation
as described in Schedule A attached hereto and (b) recalculate the amount of
interest payable. In either instance, for purposes of recalculation, such new
prepayment date shall be deemed the "Intended Prepayment Date."



(2) Upon Lender's exercise of any right of acceleration under this Note,
Borrower shall pay to Lender, in addition to the entire unpaid principal balance
of this Note outstanding at the time of the acceleration, (A) all accrued
interest and all other sums due Lender under this Note and the other Loan
Documents, and (B) the prepayment premium calculated pursuant to Schedule A.



(3) Any application by Lender of any collateral or other security to the
repayment of any portion of the unpaid principal balance of this Note prior to
the Maturity Date and in the absence of acceleration shall be deemed to be a
partial prepayment by Borrower, requiring the payment to Lender by Borrower of a
prepayment premium.



(b) Notwithstanding the provisions of Paragraph 10(a), no prepayment premium
shall be payable with respect to any prepayment occurring as a result of the
application of any insurance proceeds or condemnation award under the Security
Instrument or as provided in subparagraph (c) of Schedule A.



(c) Schedule A is hereby incorporated by reference into this Note.



(d) Any required prepayment of less than the entire unpaid principal balance of
this Note shall not extend or postpone the due date of any subsequent monthly
installments or change the amount of such installments, unless Lender agrees
otherwise in writing.



(e) Borrower recognizes that any prepayment of the unpaid principal balance of
this Note, whether voluntary or involuntary or resulting from a default by
Borrower, will result in Lender's incurring loss, including reinvestment loss,
additional expense and frustration or impairment of Lender's ability to meet its
commitments to third parties. Borrower agrees to pay to Lender upon demand
damages for the detriment caused by any prepayment, and agrees that it is
extremely difficult and impractical to ascertain the extent of such damages.
Borrower therefore acknowledges and agrees that the formula for calculating
prepayment premiums set forth on Schedule A represents a reasonable estimate of
the damages Lender will incur because of a prepayment.



(f) Borrower further acknowledges that the prepayment premium provisions of this
Note are a material part of the consideration for the loan evidenced by this
Note, and acknowledges that the terms of this Note are in other respects more
favorable to Borrower as a result of the Borrower's voluntary agreement to the
prepayment premium provisions.



11. Costs and Expenses.

Borrower shall pay on demand all expenses and costs, including fees and
out-of-pocket expenses of attorneys and expert witnesses and costs of
investigation, incurred by Lender as a result of any default under this Note or
in connection with efforts to collect any amount due under this Note, or to
enforce the provisions of any of the other Loan Documents, including those
incurred in post-judgment collection efforts and in any bankruptcy proceeding
(including any action for relief from the automatic stay of any bankruptcy
proceeding) or judicial or non-judicial foreclosure proceeding.





12.

Forbearance. Any forbearance by Lender in exercising any right or remedy under
this Note, the Security Instrument, or any other Loan Document or otherwise
afforded by applicable law, shall not be a waiver of or preclude the exercise of
that or any other right or remedy. The acceptance by Lender of any payment after
the due date of such payment, or in an amount which is less than the required
payment, shall not be a waiver of Lender's right to require prompt payment when
due of all other payments or to exercise any right or remedy with respect to any
failure to make prompt payment. Enforcement by Lender of any security for
Borrower's obligations under this Note shall not constitute an election by
Lender of remedies so as to preclude the exercise of any other right or remedy
available to Lender.





13. Waivers.

Presentment, demand, notice of dishonor, protest, notice of acceleration, notice
of intent to demand or accelerate payment or maturity, presentment for payment,
notice of nonpayment, grace, and diligence in collecting the Indebtedness are
waived by Borrower, Key Principal, and all endorsers and guarantors of this Note
and all other third party obligors.





14. Loan Charges.

Borrower agrees to pay an effective rate of interest equal to the sum of the
interest rate provided for in this Note and any additional rate of interest
resulting from any other charges of interest or in the nature of interest paid
or to be paid in connection with the loan evidenced by this Note and any other
fees or amounts to be paid by Borrower pursuant to any of the other Loan
Documents. Neither this Note nor any of the other Loan Documents shall be
construed to create a contract for the use, forbearance or detention of money
requiring payment of interest at a rate greater than the maximum interest rate
permitted to be charged under applicable law. If any applicable law limiting the
amount of interest or other charges permitted to be collected from Borrower in
connection with the Loan is interpreted so that any interest or other charge
provided for in any Loan Document, whether considered separately or together
with other charges provided for in any other Loan Document, violates that law,
and Borrower is entitled to the benefit of that law, that interest or charge is
hereby reduced to the extent necessary to eliminate that violation. The amounts,
if any, previously paid to Lender in excess of the permitted amounts shall be
applied by Lender to reduce the unpaid principal balance of this Note. For the
purpose of determining whether any applicable law limiting the amount of
interest or other charges permitted to be collected from Borrower has been
violated, all Indebtedness that constitutes interest, as well as all other
charges made in connection with the Indebtedness that constitute interest, shall
be deemed to be allocated and spread ratably over the stated term of the Note.
Unless otherwise required by applicable law, such allocation and spreading shall
be effected in such a manner that the rate of interest so computed is uniform
throughout the stated term of the Note.





15.

Commercial Purpose. Borrower represents that the Indebtedness is being incurred
by Borrower solely for the purpose of carrying on a business or commercial
enterprise, and not for personal, family or household purposes.





16. Counting of Days.

Except where otherwise specifically provided, any reference in this Note to a
period of "days" means calendar days, not Business Days.





17

. Governing Law. This Note shall be governed by the law of the jurisdiction in
which the Land is located.





18. Captions.

The captions of the paragraphs of this Note are for convenience only and shall
be disregarded in construing this Note.



19. Notices.

All notices, demands and other communications required or permitted to be given
by Lender to Borrower pursuant to this Note shall be given in accordance with
Section 31 of the Security Instrument.



20. Consent to Jurisdiction and Venue.

Borrower and Key Principal each agrees that any controversy arising under or in
relation to this Note shall be litigated exclusively in the jurisdiction in
which the Land is located (the "Property Jurisdiction"). The state and federal
courts and authorities with jurisdiction in the Property Jurisdiction shall have
exclusive jurisdiction over all controversies which shall arise under or in
relation to this Note. Borrower and Key Principal each irrevocably consents to
service, jurisdiction, and venue of such courts for any such litigation and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence or otherwise.





21.

WAIVER OF TRIAL BY JURY. BORROWER, KEY PRINCIPAL AND LENDER EACH (A) AGREES NOT
TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS NOTE OR
THE RELATIONSHIP BETWEEN THE PARTIES AS LENDER, KEY PRINCIPAL AND BORROWER THAT
IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH
RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE
FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY,
KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.



ATTACHED SCHEDULES.

The following Schedules are attached to this Note:



[X] Schedule A Prepayment Premium (required)

[X] Schedule B Modifications to Multifamily Note

IN WITNESS WHEREOF,

Borrower has signed and delivered this Note under seal or has caused this Note
to be signed and delivered by its duly authorized representative under seal.





BORROWER:

 

OWINGS CHASE, LLC,

a Delaware
limited liability company  

By:

AMERICAN HOUSING PROPERTIES L.P.,

a
Delaware limited partnership, Its Manager        

By:

AMERICAN HOUSING MANAGEMENT
COMPANY,

a Delaware corporation,
Its General Partner
   

By:

/s/ Paul Resnik (Seal)

   

Name:

Paul A. Resnik

   

Title:

Vice President





 

Borrower's Social Security/Employer ID Number



 

Fannie Mae
Commitment Number: 999029

 

PAY TO THE ORDER OF_____________________________________________

WITHOUT RECOURSE

PRUDENTIAL MULTIFAMILY MORTGAGE,
INC.,

a Delaware corporation

By:

/s/ Linda D. Clark

Name:

Linda D. Clark

Title:

Assistant Vice President

 

SCHEDULE A

PREPAYMENT PREMIUM

Any prepayment premium payable under Paragraph 10 of this Note shall be computed
as follows:





(a)

If the prepayment is made at any time before the last calendar day of April,
2014 ("Yield Maintenance Period End Date"), the prepayment premium shall be the
greater of:


(i)

1% of the amount of principal being prepaid; or


(ii)

The product obtained by multiplying:


 

(A)

the amount of principal being prepaid,


 

by


   

(B)

the difference obtained by subtracting from the interest rate on this Note the
yield rate (the "Yield Rate") on the 4.25% U.S. Treasury Security due August,
2014 (the "Specified U.S. Treasury Security"), as the Yield Rate is reported in
The Wall Street Journal on the twenty-fifth Business Day preceding (x) the
Intended Prepayment Date, or (y) the date Lender accelerates the Loan or
otherwise accepts a prepayment pursuant to Paragraph 10(a)(3) of this Note,


 

by


   

(C)

the present value factor calculated using the following formula:


   

1- (1 + r) -n/12


r
   

[r =

Yield Rate


   

n =

the number of months remaining between (1) either of the following: (x) in the
case of a voluntary prepayment, the last calendar day of the calendar month
during which the prepayment is made, or (y) in any other case, the date on which
Lender accelerates the unpaid principal balance of this Note and (2) the Yield
Maintenance Period End Date]


   

In the event that no Yield Rate is published for the Specified U.S. Treasury
Security, then the nearest equivalent U.S. Treasury Security shall be selected
at Lender's discretion. If the publication of such Yield Rates in The Wall
Street Journal is discontinued, Lender shall determine such Yield Rates from
another source selected by Lender.

(b)

If the prepayment is made on or after the Yield Maintenance Period End Date but
before the last calendar day of the 4th month prior to the month in which the
Maturity Date occurs, the prepayment premium shall be 1% of the amount of
principal being prepaid.

(c)

Notwithstanding the provisions of Paragraph 10(a) of this Note, no prepayment
premium shall be payable with respect to any prepayment made on or after the
last calendar day of the 4th month prior to the month in which the Maturity Date
occurs.





BORROWER'S INITIALS:

/s/ pr

   

KEY PRINCIPAL'S INITIALS

/s/ pr



 

SCHEDULE B

MODIFICATIONS TO MULTIFAMILY NOTE

The Multifamily Note dated as of October 29, 2004, in the original principal
amount of $12,550,000.00 (the "Note") issued by OWINGS CHASE, LLC, a Delaware
limited liability company ("Borrower") and payable to the order of PRUDENTIAL
MULTIFAMILY MORTGAGE INC., a Delaware corporation ("Lender") is hereby amended
as follows:



1. Section 3(c) of the Multifamily Note is deleted in its entirety and replaced
with the following in its place:



"(c) Consecutive monthly installments of interest only shall be due and payable
on the first day of each and every calendar month commencing December 1, 2004 to
and including November 1, 2006 (the "Interest Only Payment Period"). During the
Interest Only Payment Period, the monthly installment payment shall vary and
such monthly installment payment shall be computed by multiplying $1,913.88 by
the actual number of days elapsed in the relevant payment period based on a
360-day year (e.g., $53,588.64 shall be due and payable for a 28-day month;
$57,416.40 shall be due and payable for a 30-day month; and $59,330.28 shall be
due and payable for a 31-day month). Beginning on December 1, 2006 and
continuing on the first of each month thereafter, consecutive monthly
installments of principal and interest, each in the amount of SEVENTY ONE
THOUSAND ONE HUNDRED SEVENTY-EIGHT AND 80/100 DOLLARS ($71,178.80), over a
thirty year amortization. shall be payable until the entire unpaid principal
balance evidenced by this Note is fully paid. Any accrued interest and principal
remaining past due for 30 days or more shall be added to and become part of the
unpaid principal balance and shall bear interest at the rate or rates specified
in this Note, and any reference below to "accrued interest" shall refer to
accrued interest which has not become part of the unpaid principal balance. The
entire unpaid principal balance and accrued but unpaid interest shall be due and
payable on November 1, 2014 or on any earlier date on which the unpaid principal
balance of this Note becomes due and payable, by acceleration or otherwise (the
"Maturity Date"). The unpaid principal balance shall continue to bear interest
after the Maturity Date at the Default Rate set forth in this Note until and
including the date on which it is paid in full."



2. Section 3(d) of the Multifamily Note is deleted in its entirety and replaced
with the following in its place:



"(d) Any regularly scheduled monthly installment of interest or principal and
interest that is received by Lender before the date it is due shall be deemed to
have been received on the due date solely for the purpose of calculating
interest due."



BORROWER'S INITIALS:

/s/ pr

   

KEY PRINCIPAL'S INITIALS

/s/ pr

